Citation Nr: 1013792	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  04-31 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
condition.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In March 2007, the Board remanded the issues for additional 
development.  All development has been completed.  The Board 
also requested translation of medical records in the claims 
file.  All translations have been completed and associated 
with the claims file.


FINDINGS OF FACT

1.  The reopening of a claim of entitlement to service 
connection for an acquired psychiatric disorder was denied by 
a February 1991 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination; 
that decision is now final.

2.  Evidence received since the RO's February 1991 RO 
decision is 'new'; relates to an unestablished fact necessary 
to substantiate the merits of the claim; and raises a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disability.

3.  The claim of entitlement to service connection for a low 
back condition was denied by an August 1979 rating decision; 
a notice of disagreement was not received to initiate an 
appeal from that determination; that decision is now final.

4.  Evidence received since the August 1979 RO decision that 
denied service connection for a low back disability is not 
new and material, thus the claim is not reopened.

5.  The Veteran's acquired psychiatric disability is not a 
result of or related to the Veteran's period of active 
service.

6.  The Veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
February 1991 RO decision, and the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence has not been received since the 
August 1979 RO decision, and the claim for service connection 
for a low back disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for an acquired psychiatric disability 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO denied service connection for an acquired psychiatric 
disorder in a September 1967 rating decision because the 
Veteran had been diagnosed with a constitutional or 
developmental abnormality that is not a disability under the 
law.  The diagnosis at that time was inadequate personality 
with mild anxiety traits.  In August 1974, the Veteran's 
claim for an acquired psychiatric disorder, claimed as a 
nervous condition, as secondary to his service connected 
otitis externa, was denied for lack of a relationship between 
the two disorders.  In September 1990, the Veteran filed to 
reopen his claim for an acquired psychiatric disability; 
however, the RO denied the claim in February 1991 because the 
Veteran failed to submit evidence in support of the claim.  
The Veteran did not appeal.  The next communication received 
regarding this claim is dated March 2003, more than one year 
after the February 1991 denial of benefits.  Therefore, the 
February 1991 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

In August 1979, the RO denied the Veteran's claim for a low 
back disability because the evidence did not show continuity 
of symptomatology between the in-service, acute and 
transitory injuries, and the Veteran's current complaints.  
Essentially, the evidence did not show a relationship between 
the Veteran's current complaints and service.  At that time, 
the Veteran did have a back disability.  The Veteran did not 
appeal.  The next correspondence regarding the low back 
disability was received in March 2003, more than one year 
after the August 1979 rating decision.  Therefore, the August 
1979 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In this case, to reopen the claim for service connection for 
an acquired psychiatric disability the Veteran must submit 
evidence of a disability subject to service connection.  As 
noted above, the initial claim for service connection was 
denied because the Veteran had been diagnosed with a 
disability not subject to service connection by law.  Since 
the February 1991 rating decision, the Veteran has submitted 
VA outpatient treatment records that diagnose him with 
depression, which is an acquired psychiatric disability 
subject to service connection.  Therefore, the Board finds 
that 'new' and 'material' evidence has been submitted, thus 
the claim for service connection for an acquired psychiatric 
disability is reopened.  TO that extent the appeal is 
granted.

To reopen the claim for service connection for a low back 
disability, the Veteran must submit evidence showing a nexus 
between his current disability and service.  Since the August 
1979 rating decision, the Veteran has submitted VA outpatient 
treatment records.  A record dated January 2003 showed 
complaints of low back pain and the diagnosis was chronic low 
back pain.  Records dated April 2003 that show complaints of 
low back and neck pain.  No diagnosis or etiology was 
indicated.  

The newly submitted evidence fails to indicate any 
relationship between the back pain and service.  In this 
regard, the question of whether the Veteran has a back 
disability at this time is not in dispute, and was not 
disputed in the prior rating action.  Therefore, recent 
treatment for this problem is not material.  Even if the 
records hinted at a relationship between the pain and 
service, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In 
sum, reviewing the evidence in the light most favorable to 
the Veteran, the Board finds that the evidence is 'new' but 
it is not 'material' to the claim as there is no diagnosed 
back condition that is shown to be related to service; 
therefore, the petition to reopen the claim for service 
connection for a low back disability is not reopened.  The 
claim is not reopened.

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for an acquired 
psychiatric disability.  The Board has reviewed the Veteran's 
service treatment records (STRs) which do not indicate 
symptoms, treatment, or diagnosis of an acquired psychiatric 
disability.  The preinduction examination, dated May 1962; 
the induction examination, dated March 1963; and the 
separation examination, dated January 1965, are all negative 
for indications of an acquired psychiatric disability, 
providing evidence against this claim.

Subsequent to service, in July 1967, the Veteran was afforded 
a VA examination in conjunction with his claim for service 
connection for a nervous condition.  The Veteran stated that 
he suffered insomnia frequently and that his symptoms had 
onset after a nightmare while living at home.  He said he was 
treated by physicians without improvement.  It was further 
stated that after finishing high school, the Veteran entered 
the Army.  The record is unclear whether the nightmare and 
onset of the Veteran's claimed symptoms occurred prior to, 
during, or after active service.  The examiner noted that no 
psychotic symptoms were elicited and that the Veteran showed 
some mental rejection of being superior in spite of his calm 
and passive attitude.  The examiner stated that the Veteran 
did not exhibit marked anxiety during the interview.  The 
diagnosis was inadequate personality with mild anxiety 
traits.  

No opinion regarding the etiology of the disorder was 
provided; however the Board notes that personality disorder 
are not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  Thus, the Board 
finds that this report provides evidence against this claim. 

June 1984 VA treatment records show that the Veteran was 
diagnosed with major depression.  The records indicate that 
the Veteran reported a history of feeling depressed and 
anxious for the prior two to three months (providing evidence 
against his own claim in that it indicates a problem many 
years after service with depression).  He also reported that 
three months before discharge from service in 1965 he 
suffered a nervous breakdown, characterized by crying spells 
and extreme nervousness.  The etiology of the Veteran's 
depression was not identified.

The Board reviewed the STRs for evidence of the Veteran's 
alleged mental breakdown.  Unfortunately, the STRs do not 
corroborate the Veteran's allegations of a nervous breakdown 
during his period of active service, weighing against the 
claim.  The Board finds it highly unlikely that the Veteran 
would fail to note this breakdown at his discharge, when he 
has no reason to fail to disclose such information. 

The Board notes that the June 1984 records contain the first 
indication of an acquired psychiatric disorder that is 
subject to service connection for VA purposes.  However, the 
records are dated almost 19 years after separation from 
service, which weighs against the claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), (it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

A VA outpatient treatment record dated June 1997 mentions 
anxiety and a November 1997 record shows that the Veteran was 
diagnosed with depression.  VA outpatient treatment records 
dated January and May 2003 diagnose the Veteran with 
recurrent depression.  The etiology of the depression and 
anxiety was not discussed in any of the records.

At a hearing before the Board in October 1969, the Veteran 
testified that his nervous condition causes problems with his 
work and has prevented him from advancing.  The Board also 
considered the Veteran's written statements and a written 
statement from a buddy, M.A.N., dated May 2007.  The buddy 
statement described the Veteran's interaction with superiors 
during service.  He stated that the Veteran appeared to 
become depressed as a result of verbal abuse inflicted by his 
superiors.

As a general matter, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

The matter at hand involves complex medical assessments that 
require medical expertise.  See Jandreau.  The Veteran is not 
competent to provide more than simple medical observations. 
He is not competent to provide complex medical opinions 
regarding the etiology of the claimed disorder.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

In any event, the Veteran's opinion that his problem is 
related to service is outweighed by the service and post-
service treatment records, indicating a problem that began 
years after service with no connection to service. 

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the Veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, no 
complaints or symptoms of a psychiatric disorder were noted 
in service.  Nor does competent and probative medical 
evidence relate a current psychiatric disorder, first shown 
many years after service, with the Veteran's military service 
or any incident therein.  Therefore, after reviewing the 
Veteran's claims folder, the Board finds that the record is 
without sufficient competent evidence supportive of a finding 
that the purported disability in question became manifest or 
otherwise originated during his active duty service and 
actually provides evidence against such a finding.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the Veteran's claim.

II.  TDIU

TDIU may be assigned where the schedular rating is less than 
total, as in this case, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2009).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, and consideration is given to the 
Veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

In order to be granted a TDIU, the Veteran's service- 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

In this case, the Veteran is service connected for otitis 
externa, rated at 10 percent disabling, and bilateral hearing 
loss, rated as noncompensable.  The combined evaluation is 10 
percent for the Veteran's service connected disabilities; 
therefore, the Veteran does not meet the schedular 
requirements under 38 C.F.R. § 4.16(a).

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.  A review of the claims file 
shows that the issue of TDIU was raised by the RO in 
conjunction with the Veteran's claim for an increased rating 
for his service connected disabilities.  The claims file does 
not appear to contain any statements by the Veteran alleging 
an inability to maintain substantially gainful employment due 
to his service connected disabilities.  

Despite the lack of statements from the Veteran, the Board 
reviewed the claims file and notes that the VA examinations 
for the service connected otitis externa and bilateral 
hearing loss, both dated May 2004, fail to indicate that the 
disabilities impair the Veteran's ability to maintain 
employment.  Further, the Veteran did not report that his 
service connected disabilities interfered with his ability to 
work.  At most, during the May 2004 VA audiological 
evaluation, the Veteran indicated that the tinnitus 
interferes with his sleeping.

VA outpatient treatment records do not indicate that the 
Veteran's service connected hearing loss or otitis externa 
prevent him from obtaining employment and the Veteran has not 
otherwise provided evidence in support of his claim for TDIU.  

Unfortunately, as no evidence has been provided to 
substantiate the Veteran's claim for TDIU, the claim cannot 
be granted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).  
The appeal is denied.

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision and subsequent to a 
Board remand issued in March 2007 that ordered the issuance 
of compliant notice.  The VCAA notice letter, dated June 
2007, 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), (notice of elements 
to reopen previously denied claims.).  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in July 2008, after the notice 
was provided.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not obtained in 
conjunction with the petition to reopen the claim for service 
connection for a low back disability as the Veteran failed to 
submit new and material evidence to reopen his claim.  
Accordingly, since the claim was not reopened on the merits, 
a VA examination is not required.

A VA examination was not obtained in conjunction with the 
claim for service connection for an acquired psychiatric 
disability as the Veteran did not provide evidence indicating 
that there may be a nexus between his current disability and 
service.  The service treatment records failed to show 
symptoms, diagnosis, or treatment of a psychiatric disability 
during service.  Treatment records dated subsequent to 
service fail to show a disability for VA purposes that is in 
any way related to his active service.  The service records 
also fail to indicate a problem in service.  Therefore, a VA 
examination is not warranted in conjunction with this claim.

Finally, a VA examination was not obtained in conjunction 
with the claim for TDIU.  In this case, the Veteran does not 
meet the schedular criteria for TDIU and he has not presented 
evidence in any form in support of the claim for TDIU.  There 
is nothing to suggest that the Veteran himself believes his 
current service connected disability causes him to be 
unemployed.  Therefore, a VA examination is not warranted in 
conjunction with this claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted statements and buddy statements.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disability is reopened.

New and material evidence has not been submitted, thus the 
Veteran's claim for entitlement to service connection for a 
low back disability is not reopened.

Service connection for an acquired psychiatric disability is 
denied.

Entitlement to TDIU is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


